Citation Nr: 0703310	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for sarcoidosis 
and asthma, currently evaluated as 30 percent disabling, to 
include a determination as to whether the reduction in the 
evaluation of this disability from 100 percent to 30 percent, 
effective from November 1, 2002, was proper.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran served on active military duty from July 1968 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  Specifically, in that 
decision, the RO reduced the evaluation of the service-
connected sarcoidosis and asthma from 100 percent to 10 
percent disabling, effective from November 1, 2002.


Thereafter, the veteran perfected a timely appeal with 
respect to this reduction.  Throughout the current appeal, 
the veteran has asserted that an increased rating is 
warranted for his service-connected sarcoidosis and asthma.  
The statement of the case (SOC) which was issued in March 
2003 included the appropriate diagnostic codes which rate 
impairment resulting from this disability.  Furthermore, by 
an October 2003 rating action, the RO granted an increased 
evaluation of 30 percent, effective from November 1, 2002, 
for the service-connected sarcoidosis and asthma.  
Consequently, the Board finds that the issue on appeal is 
correctly characterized as listed on the title page of this 
decision.

A hearing was held in June 2004 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In May 2005, the Board REMANDED the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The case 
was later returned to the Board for continuation of appellate 
review.

By correspondence received in January 2006, the veteran's 
representative raised the issue of service connection for 
diabetes mellitus based on the claimant's exposure to 
herbicides.  This issue has not been developed for appeal.  
Accordingly, it is referred to the RO for any action deemed 
appropriate.


FINDINGS OF FACT

1.  Material improvement in the veteran's sarcoidosis and 
asthma sufficient to warrant reduction under the applicable 
rating criteria was demonstrated as of November 1, 2002.  

2.  Since November 1, 2002, the veteran's asthma has not 
produced pulmonary compromise resulting in FEV-1 of 40 to 55 
percent of predicted; or FEV-1/FVC of 40 to 55 of predicted; 
also asthma has not necessitated at least monthly visits to a 
physician for required care of exacerbations, nor has it 
required intermittent (oral or parenteral) corticosteroids.  

3.  During the period from November 1, 2002, the veteran's 
sarcoidosis has not resulted in pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for sarcoidosis and asthma to 
30 percent, effective November 1, 2002, was proper.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.343(a), 
3.344(c), § 4.96, and §4.97, Diagnostic Codes 6602, 6846 
(2006).  

2.  Since November 1, 2002, the criteria for a rating in 
excess of 30 percent for the veteran's overall respiratory 
disability, on the basis of coexisting asthma and 
sarcoidosis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.96 and § 4.97, Diagnostic Codes 6602, 
6846 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in May 2005, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of this claim was in August 2002, 
the claimant was thereafter provided examinations and the 
claims were readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria
Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).  
The provisions of paragraphs (a) and (b) of this section with 
respect to stabilization of disability evaluations apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Bronchial asthma is rated as follows under 38 C.F.R. § 4.97, 
Diagnostic Code 6602:

A 100 percent rating is warranted for FEV-1 less than 40-
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  A 60 percent rating is warranted for FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 30 percent rating is warranted for FEV-1 
of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 10 
percent rating is warranted for FEV-1 of 71- to 80-percent 
predicted, or; FEV 1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.

Note:  In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.

Sarcoidosis is rated as follows under 38 C.F.R. § 4.97, 
Diagnostic Code 6846:

A 100 percent rating is warranted for cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  A 60 percent rating is 
warranted for pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  A 30 percent 
rating is warranted for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  A 0 percent rating is 
warranted for chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.

Or rate active disease or residuals as chronic bronchitis (DC 
6600) and extra-pulmonary involvement under specific body 
system involved.

Analysis

Turning to the issue of the propriety of the reduction in 
rating for the veteran's respiratory disorders, the Board 
notes that the RO granted service connection and assigned a 
100 percent rating for sarcoidosis and asthma, effective from 
March 31, 1998.  In a letter to the appellant dated in July 
1999, the RO advised that the 100 percent evaluation was 
based upon information that included the results of a VA 
examination in June 1998; further, the veteran was advised 
that new medical evidence was needed, with a view towards 
reconsideration of the permanency of the percentage 
evaluations assigned for his service-connected conditions.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence.  However, such a reduction 
may be carried out only after following certain procedural 
guidelines.  

Initially, the Board notes that in a rating action of 
December 2001, the RO proposed a reduction of the rating for 
the veteran's sarcoidosis and asthma from 100 percent to 10 
percent.  The proposed reduction, that was carried out by a 
rating action of August 2002, became effective November 1, 
2002.  Subsequent to the reduction, by a rating decision of 
October 2003, the RO granted an increased 30 percent rating 
for the condition, effective from the date of the original 
reduction.

In this case, the 100 percent rating for sarcoidosis and 
asthma had been in effect since March 1998 and the RO 
proposed reduction in December 2001.  Because the rating had 
not continued in effect at the same level for 5 years and the 
disability in question was likely to improve, the provisions 
of 38 C.F.R. § 3.344(a)and(b) do not apply.  The veteran was 
notified of the RO's proposed reduction in a letter of 
December 2001, and the reduction was carried out, effective 
November 1, 2002, a point in time well beyond the minimum of 
60 days provided by governing criteria.  Thus, the reduction 
was in accordance with the procedural requirements of 
38 C.F.R. § 3.105(e).  

The medical evidence which the RO considered in reducing the 
rating for the veteran's respiratory disorders from 100 
percent to 30 percent consists of VA outpatient treatment 
records and examination reports.  In its review of that 
evidence, the Board has been mindful of the contention, 
advanced by the claimant's representative, that service 
connection should be granted for both sarcoidosis and asthma.  
In this regard, the representative asserts that sarcoidosis 
and asthma are separate and distinct conditions, as each has 
been assigned a diagnostic code; in the case of asthma, 
Diagnostic Code 6602, and the in case of sarcoidosis, 
Diagnostic Code 6846.

The Board notes that there is no question that service 
connection has already been granted for both asthma and 
sarcoidosis.  However, from the standpoint of evaluating 
these conditions, VA disability rating criteria specify that 
ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Rather, a 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96.  
Furthermore, medical evidence referenced below demonstrates 
that the veteran's asthma and sarcoidosis are, in fact, part 
and parcel of a single respiratory disability.  

VA clinical records, dated from August 2001 to March 2005, 
reflect that the veteran received continued treatment for 
symptoms of lung disease attributed to sarcoidosis.  It was 
reported that he was prescribed various nebulizer treatments.

At a VA respiratory examination on August 13, 2001, the 
veteran denied fever or night sweats and indicated his weight 
was stable.  He denied hemoptysis.  He also related that 
there were no periods of incapacitation due to sarcoidosis or 
asthma.  He remarked that he used an inhaler for his asthma, 
but only infrequently.  

Clinical inspection showed no pulmonary hypertension, right 
ventricular hypertrophy, cor pulmonale or congestive heart 
failure.  There was no evidence of respiratory failure.  The 
lungs were clear.  A chest x-ray showed no active disease.  
Spirometry studies showed that FEV-1 was 79 percent of 
predicted; FEV-1/FVC was 82 percent of predicted.  Pulmonary 
function testing was interpreted as showing a minimal 
obstructive lung defect.

According to an August 30, 2001 VA treatment notation, the 
veteran related that he could walk several miles per day 
without shortness of breath.  Physical examination of the 
chest showed good air movement bilaterally.  A September 18, 
2001 VA treatment addendum shows that FEV-1 was 59 percent of 
predicted and that FEV 1/FVC was 74 percent of predicted.  

A VA respiratory examination was performed in August 2003.  
The veteran reported that he had productive cough.  He 
indicated that he had slight anorexia.  He noted that he had 
to rest after climbing one flight of stairs or after walking 
one block.  He reported that he used nebulizers and inhalers.  
He stated that, in the prior year, he had been hospitalized 
twice due to shortness of breath; he was released after about 
a 24-hour stay.  Reportedly, he had been hospitalized for 
shortness of breath once, during the current year; the 
hospitalization had involved an overnight stay, after which 
time he was discharged.  

Expiratory wheezes were noted on physical examination.  A 
chest x-ray examination revealed cardiomegaly.  No congestive 
heart failure was detected.  Spirometry studies showed that 
FEV-1 was 68 percent of predicted; FEV-1/FVC was 76 percent 
of predicted.  Pulmonary function testing was interpreted as 
showing a minimal obstructive lung defect.  

The veteran was evaluated at a VA outpatient clinic on 
September 24, 2003.  He denied night sweats.  He reported 
that his appetite was good and that his weight was stable.  
On physical examination, the lungs were clear; no wheezes or 
rales were detected.  A chest x-ray examination was performed 
and the results were compared to the chest x-ray findings by 
VA in August 2001.  The heart size was found to be normal.  
No effusions or edema were detected.  The assessment was that 
no active disease was seen and that there had been no change 
from the chest x-ray findings in August 2001.  The examiner 
stated that there was no radiographic evidence of 
sarcoidosis.  Pulmonary function testing was as follows:  
FEV-1 was 59 percent of predicted; FEV-1/FVC was 74 percent 
of predicted.  The clinician stated that Combivent would be 
discontinued; the veteran was to be started on a trial of 
Serevent and Flovent.  

On the medical evidence cited above, the RO reduced the 
rating assigned for the veteran's respiratory disorders from 
100 percent to 30 percent.  Having reviewed that evidence, 
the Board is persuaded that veteran's asthma, from a rating 
standpoint, then constituted the predominant disability. 

As to the propriety of the rating assigned for asthma, there 
was objective evidence, by pulmonary function testing, of 
pertinent values in the range of 56 to 70 percent of 
predicted.  As well, the veteran required inhalation therapy.  
A 30 percent rating was warranted for the veteran's asthma 
based either on the degree of pulmonary compromise, 
demonstrated by pulmonary function testing, or on the need 
for inhalational therapy.  At the same time, however, the 
medical evidence did not demonstrate that asthma resulted in 
either the degree of pulmonary compromise, the pattern of 
exacerbations requiring medical care, or the need for 
systemic steroids, any of which manifestations would have 
supported assignment of a rating for asthma above 30 percent.

As to the propriety of the rating assigned for sarcoidosis, 
there was then no objective evidence of pulmonary 
involvement, stemming from that condition, requiring the 
veteran to take low dose (maintenance) or intermittent 
corticosteroids.  Hence, criteria were not met for assignment 
of rating higher than 0 percent, or noncompensable for 
sarcoidosis.  

The medical evidence indicates that asthma, from a rating 
standpoint, was the veteran's predominant respiratory 
disability as of November 1, 2002, when the reduction in 
rating from 100 percent to 30 percent became effective.  By 
contrast, sarcoidosis was essentially asymptomatic as of 
November 1, 2002.  Accordingly, elevation to the next higher 
evaluation under Diagnostic Code 6602, based on the extent of 
overall respiratory disability, was not then warranted.  
38 C.F.R. § 4.96(a)  

Turning to the issue of the propriety of the rating assigned 
for the veteran's respiratory disorders since November 1, 
2002, the Board notes that pertinent medical evidence 
consists of previously mentioned reports of the veteran's 
examination or treatment by VA during 2003, as well as 
reports of his examination or treatment through 2005.  They 
are considered below.  

A VA outpatient treatment entry of May 26, 2004 relates a 
clinician's assessment that the veteran had sarcoidosis and 
that no further testing was necessary to reestablish the 
diagnosis.  The examiner added that the veteran's sarcoidosis 
was affecting the lungs and caused significant dyspnea on 
exertion.  According to the examiner, these manifestations of 
sarcoidosis had been substantiated by pulmonary function 
tests.  

A VA respiratory examination was performed in September 2005.  
The veteran remarked that he had daily pulmonary symptoms; 
however, through conscientious self-care, he had managed to 
avoid hospitalization, frequent medical attention or much in 
the way of systemic therapy.  Reportedly, over about the past 
five years, he had averaged about five to eight medical 
visits annually that were or might be related to his 
sarcoidosis.  There had never been an exacerbation of 
respiratory symptoms that had progressed to frank respiratory 
failure, nor had he experienced complications such as cor 
pulmonale or intractable weight loss.  

On physical examination, the veteran was not in respiratory 
distress.  Expiratory wheezing was detected.  The remainder 
of the examination was normal.  Pulmonary function tests were 
significant for FEV-1 at 59 percent of predicted.  

The examiner remarked that the veteran's sarcoidosis and 
asthma should be regarded as one and the same entity.  The 
physician's rationale for that assessment is provided in the 
narrative that follows.  For medical purposes, a common 
practice-including that of the examiner-was to consider 
"asthma" in a sarcoid patient to represent an airway 
manifestation of sarcoidosis itself.  In the veteran's case, 
the physician did not regard sarcoidosis and asthma as 
independent or additive problems.  Subjectively, the veteran 
had exertional dyspnea that that was likely related to his 
sarcoidosis, as was his need for inhaler therapy.  
Objectively, he had wheezing and moderate lung restriction, 
by pulmonary function tests.  A finding of DLCO depression on 
pulmonary function testing was also consistent with pulmonary 
sarcoidosis.  

A review of the medical evidence for the period from November 
1, 2002 to September 23, 2003 indicates essentially no change 
in the status of the veteran's respiratory disabilities.  
However, the September 24, 2003 treatment entry relates that 
the veteran was to be started on a trial of Flovent.  A May 
2004 VA clinical entry confirms that he was to receive 
Flunisolide daily, instead of Flovent, to decrease the risk 
of wheezing.  In any event, both of these medications are 
inhalation corticosteroids.  

As of September 24, 2003 the claimant's respiratory 
disabilities, to include sarcoidosis, resulted in sufficient 
pulmonary involvement as to require low dose (maintenance) or 
intermittent corticosteroids.  This warrants a 30 percent 
evaluation for sarcoidosis under Diagnostic Code 6846.  At 
the same time, criteria for a yet higher rating than 30 
percent for sarcoidosis are not satisfied.  This is because 
the veteran does not have pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids.  Systemic 
corticosteroids are medications given orally or parenterally 
(by injection).  See,  Diagnostic Code 6602.  

The medical evidence since November 1, 2002 demonstrates that 
pulmonary compromise from the claimant's respiratory 
disabilities, including asthma, has resulted in pulmonary 
function tests in the range from 56 to 70 percent of 
predicted, and these values support assignment of no more 
than a 30 percent evaluation for asthma under Diagnostic Code 
6602.  As well, the veteran requires inhalational medications 
to control his respiratory symptoms; however, the need for 
these medications also supports assignment of no more than a 
30 percent rating for asthma under Diagnostic Code 6602.  

The September 2005 VA examiner observed that, from a clinical 
standpoint, the veteran's "asthma" should be regarded as a 
symptom of his sarcoidosis, rather than as an independent 
disability entity.  In view of the physician's observation, 
it is difficult, from a rating standpoint, to determine the 
degree of disability attributable to asthma, separate and 
distinct from the degree of disability attributable to 
sarcoidosis.  However, to the extent practicable, the Board 
has sought to determine the overall level of disability from 
the veteran's respiratory disorders.  

As previously noted, neither asthma, alone, nor sarcoidosis, 
alone, satisfies criteria for assignment of more than a 30 
percent rating.  Additionally, the overall disability picture 
from both asthma and sarcoidosis does not more nearly 
approximate the criteria that must be met for assignment of a 
60 percent evaluation under either Diagnostic Code 6602 or 
Diagnostic Code 6846.  In reaching this determination, the 
Board has taken into account the extent of pulmonary 
compromise demonstrated by repeat pulmonary function testing, 
the type of inhalation treatment required, the frequency of 
the exacerbation of symptoms, and recorded clinical findings.  
In sum, the overall disability picture from the veteran's 
asthma and sarcoidosis does not more nearly approximate the 
criteria for assignment of the next higher rating of 60 
percent, under pertinent diagnostic codes, going forward 
since November 1, 2002.  38 C.F.R. § 4.7.  

For the reasons discussed above, the Board affirms the 
propriety of the RO's reduction in the rating assigned for 
sarcoidosis and asthma from 100 to 30 percent, effective 
November 1, 2002; hence that claim must be denied.  Further, 
the Board affirms the RO's decision assigning an overall 
rating of no more than 30 percent for sarcoidosis and asthma, 
since November 1, 2002.  In reaching its decision about the 
issues on appeal, the Board has been mindful of the benefit-
of-the doubt doctrine.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The reduction in the evaluation of sarcoidosis and asthma 
from 100 percent to 30 percent, effective from November 1, 
2002, was proper; to this extent, the appeal is denied.

The appeal as to an increased rating for sarcoidosis and 
asthma, currently evaluated as 30 percent disabling, is also 
denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


